DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 July 2022 has been entered.
Claims 1, 3-16, and 18-21 are pending in the application.  Claims 1, 6-11, 13-16, and 18-21 have been amended.  Claim 16 has previously been withdrawn.  Claims 2 and 17 are cancelled.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2019-066213 was received on 22 April 2020 as required by 37 CFR 1.55.

Drawings
The drawings filed on 27 March 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other side" in Line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-15, and 18 are rejected because they inherit the deficiency of Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 13-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (JP 2003/127429A), hereinafter Nakajima, using a machine translation, in view of Kersey et al. (US PGPub 2010/0258017 A1), and further in view of Ward (US PGPub 2010/0129130 A1).
With regard to Claim 1, Nakajima discloses a printing apparatus (Fig. 4) comprising: 
a print head configured to eject ink based on print data (head 15; ¶0021); 
a first conveyance unit configured to convey printing medium in a conveyance direction (Fig. 4; ¶0032); 
a receiving portion configured to receive ink ejected beyond a first end of the printing medium in an intersecting direction (recess 8a; Fig. 5; ¶0024), that intersects the conveyance direction (Fig. 5; ¶0032); and 
a slitter unit (Fig. 5; 110; ¶0049) configured to cut the printing medium in the conveyance direction at a predetermined position (Figs. 5-6; 110; ¶0049), the print head prints on one side of the printing medium in the intersecting direction from the first end through the receiving portion (Fig. 5; ¶0051; 0062, 0064; receiving portion 8a), and 
prints on the other side of the printing medium in the intersecting direction (regions 140, 142, 144, 146; Fig. 5) beyond the predetermined position (center 170 of medium 2) toward a second end side (left-side of medium 2), that is on an opposite side of the first end (right side of medium 2).
Nakajima does not explicitly disclose a slitter unit having a second conveyance unit for conveying the printing medium being conveyed by the first conveyance unit, the slitter unit being configured to cut the printing medium, while the printing medium is being conveyed by the second conveyance unit in the conveyance direction, at a predetermined position, the slitter unit cuts the other side of the printing medium being printed beyond the predetermined position toward the second end side at the predetermined position.
The secondary reference of Kersey discloses a slitter unit (28; Figs. 1-5; ¶0013) having a second conveyance unit (rollers 66 and corresponding transport roller 68; Fig. 5; ¶0012) for conveying the printing medium being conveyed by the first conveyance unit (Fig. 5; ¶0013-0016), the slitter unit being configured to cut the printing medium while the printing medium is being conveyed by the second conveyance unit (¶0013-0016) in the conveyance direction at a predetermined position (¶0013-0016; Fig. 5), the slitter unit cuts the other side of the printing medium being printed beyond the predetermined position toward the second end side at the predetermined position (¶0010; Fig. 4, slitter unit 28 cuts one side and another side of the printing medium being printed beyond the predetermined position toward the second end side).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the slitter having a second conveyance unit of Kersey, with the printing apparatus of Nakajima, in order to enable and disable edge trimming when desired without having to utilize mechanics of opening and closing nip and to drive the trimmed edges forward, as taught by Kersey (¶0013-0014).
The tertiary reference of Ward discloses a slitter unit configured to cut the printing medium in the conveyance direction at a predetermined position (¶0054-0057, cut at centerline 303; Fig. 9) wherein, before a printing according to the print data is ended (¶0054-0057, printing plurality of labels, while medium transported through slitter 305 adjacent to printhead), the print head prints on one side of the printing medium in the intersecting direction (¶0054-0057, printing plurality of labels, while medium transported through slitter 305 adjacent to printhead; print head 55 prints information 302; Fig. 9) and prints on the other side of the printing medium in the intersecting direction beyond the predetermined position toward a second end side (Fig. 9; ¶0055, printhead 55 prints information 302 on both sides of centerline CL 303).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the slitter slitting before a printing according to print data is ending of Ward, with the combination of Nakajima-Kersey, in order to provide a cutter capable of slitting narrow tag webs laterally into side-by-side tags allowing the tags to be stacked efficiently, as taught by Ward (¶0020).

With regard to Claim 3, Nakajima further discloses wherein the predetermined position is determined according to the print data (¶0062, 0064).

With regard to Claim 4, Nakajima further discloses wherein the predetermined position corresponds to a position of an end portion of the printing performed on the second end side according to the print data (¶0062, 0064; Figs. 5-6).

With regard to Claim 5, Nakajima further discloses wherein the printing is performed in a case where an instruction for borderless printing is included in the print data (¶0037-0038, 0055; 0071).

With regard to Claim 13, Nakajima further discloses a cutter configured to cut the printing medium in the intersecting direction on which the cutting by the slitter unit and the printing by the print head having been completed (Figs. 5-6; cutter 10a cuts in intersecting direction e.g. 171; ¶0062, 0064).

With regard to Claim 14, Nakajima further discloses wherein the cutter (10) is disposed on a downstream relative to the print head (15) as well as an upstream relative to the slitter unit (110) in the conveyance direction (Fig. 4; ¶0050).

With regard to Claim 15, Nakajima does not explicitly disclose a moving unit provided with the slitter unit and configured to move in the intersecting direction.
The secondary reference of Kersey discloses a moving unit provided with the slitter and configured to move in the intersecting direction (¶0016; Fig. 7; slitter can be moved in the intersecting direction along a shaft 98 as indicated by arrow 98 in an embodiment).

With regard to Claim 18, Nakajima further discloses wherein the slitter unit has an upper movable blade and a lower blade (¶0051), however Nakajima does not explicitly disclose wherein the slitter unit has an upper movable blade and a lower movable blade, and the second conveyance unit has an upper conveyance roller and a lower conveyance roller.
The secondary reference of Kersey discloses wherein the slitter unit has an upper movable blade and a lower movable blade, and the second conveyance unit has an upper conveyance roller and a lower conveyance roller (Figs. 3-7; upper and lower movable blades 62, 64; ¶0011-0012, movable on swing arm 80; upper and lower conveyance rollers 66 and 68, ¶0011-0014).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 USC 112b is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 6 is that applicants claimed invention includes a printing apparatus having a second receiving portion disposed at a position different from the receiving portion in the intersecting direction and configured to receive ink, wherein whether or not to perform cutting by the slitter unit is switched according to a length of the printing medium in the intersecting direction, the printing medium being loaded in the printing apparatus.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 7-8 and 11-12 are allowable because they depend from Claim 6.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 USC 112b is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 9 is that applicants claimed invention includes a printing apparatus having a second receiving portion disposed at a position different from the receiving portion in the intersecting direction and configured to receive ink, wherein whether or not to perform cutting by the slitter unit is switched based on a length of the printing medium in the intersecting direction and the print data, the printing medium being loaded in the printing apparatus.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 10 is allowable because it depends from Claim 9.
Claim 19 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 19 is that applicants claimed invention includes a printing apparatus having a second receiving portion disposed at a position different from the receiving portion in the intersecting direction and configured to receive ink, wherein whether or not to perform cutting by the slitter unit is switched according to a length of the printing medium in the intersecting direction, the printing medium being loaded in the printing apparatus.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 20-21 are allowable because they depend from Claim 19.

Response to Arguments
Applicant's arguments, see pages 8-10, filed 14 June 2022 with respect to the rejection(s) of claim(s) 1-5, 13-15, and 18-21 under 35 U.S.C. 103, are moot in view of the new grounds of rejection applied to claims in this office action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853